June 12, 2012




                                    JUDGMENT

                   The Fourteenth Court of Appeals
               DALLAS CITY LIMITS PROPERTY CO., L.P., Appellant

NO. 14-12-00448-CV                           V.

                  CRADY, JEWETT & MCCULLEY, L.L.P., Appellee
                      ________________________________

       Today the Court hear appellant’s unopposed motion to dismiss the appeal from the
judgment signed by the court below on April 9, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by Dallas
City Limits Property Co., L.P.

       We further order this decision certified below for observance.

       We further order the mandate be issued immediately.